HAWKINS, J.
Conviction is for the unlawful transportation of liquor; punishment, one year in the penitentiary.
The trial term of court adjourned March 24, 1922. By article 845, C. C. P., 30 days were allowed after adjournment in whieh to file bills of exception. No extension order was made by the court. The bills were not filed until June 17, 1922. They cannot be considered. See authorities in note under article 845, Vernon’s Cr. St. vol. 2, and Vernon’s Civ. & Cr. St. vol. 2, 1922 Supplement.
We have examined the facts in the record and they support the conviction. It would serve no purpose to set them out here.
■ The judgment is affirmed.